Citation Nr: 1542288	
Decision Date: 09/30/15    Archive Date: 10/05/15

DOCKET NO.  13-19 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for residuals of traumatic brain injury (TBI), to include memory loss.  

2. Entitlement to service connection for a neck disability, to include as secondary to a TBI.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1970 to March 1972.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Nashville, Tennessee Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for residuals of TBI and a neck disability, to include as secondary to a TBI.  In January 2015, a Board hearing was held before the undersigned in Washington, D.C.; a transcript of the hearing is in the Veteran's record.  

A claim of service connection for a psychiatric disability, to include anxiety disorder and as secondary to a TBI, was initially [i.e., without the benefit of a prior rating decision denial followed by a timely notice of disagreement (NOD)] addressed by the RO in a June 2013 statement of the case (SOC).  The Veteran filed a VA Form 9 expressing his desire to appeal that issue, and the matter was certified to the Board.  However, jurisdiction of the Board is limited to deciding questions in "appeals" of decisions by the VA.  See Bernard v. Brown, 4 Vet. App. 384, 390 (1993).  An appeal consists of a timely filed NOD (i.e., with a rating decision), an SOC, and thereafter a timely filed substantive appeal.  38 C.F.R. § 20.200.  In the absence of an initial adjudication by the Agency of Original Jurisdiction (AOJ) and an NOD by the appellant with such an adjudication, the Board lacks jurisdiction to consider the appellant's allegations.  See Jarrell v. Nicholson, 20 Vet. App. 326, 330-31 (2006).  Certification of an issue on appeal by the RO is used for administrative purposes and neither confers nor deprives the Board of jurisdiction over appeals.  38 C.F.R. § 19.35.  As the Board does not have jurisdiction to address the claim of service connection for a psychiatric disability, to include anxiety disorder and as secondary to a TBI, the issue is referred to the AOJ for initial adjudication [by a rating decision].  38 C.F.R. § 19.9(b); see 79 Fed. Reg. 57,660 (Sept. 24, 2014) (codified in 38 C.F.R. Parts 3, 19, and 20 (2015)); see also Godfrey v. Brown, 7 Vet. App. 398 (1995).  

The Veteran had also initiated an appeal of a denial of service connection for diplopia, but did not perfect the appeal following the issuance of a June 2013 SOC.  At the January 2015 hearing, the undersigned initially took testimony on the issue of service connection for diplopia; however, the Veteran and his representative ultimately clarified that he had withdrawn the appeal in that issue by not perfecting the appeal.  Accordingly, that matter is not before the Board.  See Percy v. Shinseki, 23 Vet. App. 37 (2009).  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if action on his part is required.  


REMAND

The Veteran seeks service connection for TBI residuals, and a neck and psychiatric disabilities as secondary to TBI residuals.  He asserts that during basic training he sustained head and neck injuries when he fell from a truck while unloading an ammunition case, struck his head on the ammunition case, and lost consciousness.  He indicates that he completed basic training, and had trouble in advanced training for fire direction control but after the first 4 weeks stopped having learning problems.  He states that he went on to serve in both Germany and Vietnam prior to discharge from service.  He alleges that a 2011 brain MRI revealed a dead area from a head injury (which resulted in neck and psychiatric disabilities).  

The Veteran's available service treatment records (reports of service entrance and separation examinations) contain no mention of pertinent abnormalities, or of a head injury.  

On August 2012 VA examination the Veteran reported he sustained a TBI in 1970 unloading boxes when an ammunition box struck his head.  He indicated he had a period of unconsciousness and does not remember much else, but recalls awakening on the ground, being taken to an infirmary, and being placed on 72 hours bedrest.  He indicated that he had TBI diagnosed in 2011, and endorsed symptoms of memory loss, weakness of the left side, headache, and bladder and bowel dysfunction.  The examiner indicated that the Veteran's TBI residuals consisted of hearing loss and/or tinnitus and right-sided weakness.  [Service connection for hearing loss and tinnitus has been awarded on the basis that such disabilities had their onset/are related to noise trauma in service.]  It was noted that a March 2011 MRI revealed traumatic changes, that March 2011 CT scan results were not available, and that a March 2011 MRA of the head and neck did not reveal stenosis or significant aneurism in the head or neck.  The examiner opined that [the claimed disability] is "at least likely as not (50 percent or greater probability) incurred in or caused by the claimed in-service injury, event, or illness."  The examiner explained that his reasoning [for the finding that the Veteran sustained head trauma in service] was that although medical records and service records failed to show evidence of head injury in service, there was also a lack of medical records showing that the Veteran had a head injury or trauma after service [to account for the current findings of trauma-related pathology].  As the examiner did not account for the normal service separation examination, the lengthy postservice interval prior to the initial postservice documentation of allegedly related manifestations, or the impact of an intervening November 2011 cerebral infarction, the opinion is inadequate for adjudication purposes.  

On November 2012 VA psychiatric evaluation the provider opined that the Veteran's symptoms "appear most strongly related to a history of TBI, with notable difficulties with irritability, poor sleep, mood dysregulation, anxiety, difficulties with concentration, and low frustration tolerance."  The provider noted that while most people who experience TBI have full resolution of symptoms, it may be that the Veteran continued to have significant residual symptoms.  Notably, the provider did not reconcile that conclusion with the absence of documentation of continuity of manifestations, and that opinion likewise is inadequate for rating purposes.  

Regarding a neck disability, in a September 2011statement S.D., a private neurologist (who also has been worked for VA), indicated that during a cervical discectomy on the Veteran he found a significant osteophyte.  Dr. S.D. opined that the Veteran's cervical spine disability is related to his military service.  Dr. S.D.'s opinion is unaccompanied by rationale, and is inadequate for rating purposes.  

On April 2012 VA examination, the provider opined, in essence, that the Veteran's cervical spine disability is not the result of acute trauma in 1970.  

In a June 2012 Dr. S.D. indicated that he reviewed the September 2011 VA examiner's opinion and disagreed with it.  He opined that "the fall and head injury at least started/contributed to the neck condition."  This statement is unaccompanied by rationale or citation to clinical data supporting the conclusion, and is thus inadequate to support the claim.  

A one-sentence October 2012 medical opinion by L.S., a private neurologist, indicates that the Veteran's "chronic neck pain is the result of a direct head injury that incurred while he was in the military in 1970."  The opinion does not provide any rationale to support the conclusion.  

At the January 2014 hearing, the Veteran indicated that he had applied for Social Security Administration (SSA) disability benefits.  Medical records considered in connection with his SSA disability benefits claim are constructively of record, may contain relevant information, and must be secured.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2009).  Additionally, any updated records of VA treatment he has received for TBI residuals and his neck and psychiatric disabilities are pertinent to his claims of service connection, are constructively of record, and must be sought.  

In October 2014, the Veteran submitted medical literature, including numerous articles and excerpts from Tulane University, Princeton Brain and Spine Care, The Stars and Stripes newspaper, Health and Healing after Traumatic Brain Injury, and the Journal of Neurology, Neurosurgery, and Psychiatry.  The excerpts provide general information about head trauma, concussions, and cervical spine disabilities.  

The Veteran has indicated that he received private treatment from MSMG Neurosurgery, Appalachian Neurosurgical Clinic, Lakeside Family Physicians, and Lakeside Neurology.  Complete records of all such private treatment have been secured; such records may contain pertinent information, and must be sought.  Furthermore, the record contains VA treatment records from March 2011 to January 2013, and the record also contains a December 1983 Mountain Home VA Medical Center (MC) and a January 1984 letter acknowledging that the Veteran had undergone an Agent Orange Registry examination with laboratory work, which indicates that he received VA treatment prior to March 2011.  Complete records of all VA treatment the Veteran has received for the claimed disabilities may contain pertinent information, are constructively of record, and must be sought.  

The case is REMANDED for the following:

1. The AOJ should secure for the record from SSA a copy of their determination on the Veteran's claim for SSA disability benefits and copies of all medical records considered in connection with such determination.  If such records are unavailable, it should be so noted for the record (with explanation of the reason for their unavailability).  

2. The AOJ should ask the Veteran to identify the providers of all evaluations and treatment he has received for his neck disability and memory loss (to specifically include from MSMG Neurosurgery, Appalachian Neurosurgical Clinic, Lakeside Family Physicians, and Lakeside Neurology) and to provide any releases necessary for VA to secure private records of such evaluations and/or treatment.  The AOJ should secure complete clinical records of such evaluations and/or treatment from all providers identified.  

3. The AOJ must specifically secure for the record complete updated (i.e., those not already in the record) clinical records of all VA evaluations and/or treatment the Veteran has received for neck disability and memory loss since January 2013 (and any records of VA treatment for such disabilities prior to March 2011, to include VA records from 1983/1984 at the Mountain Home VAMC).  

4. Thereafter, the AOJ should forward the entire record to an orthopedist for review and an addendum opinion regarding whether or not the Veteran's current neck disability is related to his service, and specifically as due to any injury therein.  Based on review of the record including this remand, the examiner should provide an opinion that responds to the following [if further examination of the Veteran is deemed necessary for the opinion, such should be arranged]:  

Based on the factual evidence of record, what is the likely etiology for the Veteran's current neck disability?  Specifically, is it at least as likely as not (i.e., a 50% or better probability) that the neck disability is related to his service (to include as due to a head injury from a fall therein in August 1970)?  The rationale should reflect consideration of the Veteran's STRs, buddy statements, postservice treatment records, medical literature submitted, and the September 2011 and June 2012 opinions of Dr. S.D., the April 2012 VA examiner's opinion, and the October 2012 opinion by Dr. L.S.

The examiner must explain the rationale for all opinions.  

5. The AOJ should also return the entire record to the August 2012 VA examiner for review and an addendum opinion regarding whether or not the Veteran has residuals of a TBI in service, as claimed.  If the August 2012 VA examiner is unavailable to provide the addendum opinion, the AOJ should arrange for another appropriate physician (e.g., neurologist) to review the record and provide the opinion sought.  Based on a review of the entire record including this remand, the examiner should provide an opinion that responds to the following [if further examination of the Veteran is deemed necessary for the opinion, such should be arranged]:  

(a) Does the Veteran at least as likely as not (i.e., a 50% or better probability) have residuals of a TBI in service, to include memory loss from a head injury sustained in a fall from a truck in August 1970)?  The rationale provided should reflect consideration of the Veteran's STRs, buddy statements, postservice treatment records (which show a history of cerebral infarction in 2011), medical literature submitted, and the November 2012 VA physician's opinion.  

(b) Does the brain pathology found on March 2011 MRI suggest remote (vs. recent) trauma as an etiological factor?

The examiner must explain the rationale for all opinions, citing to supporting factual data and/or medical literature, as appropriate.  

6. The AOJ should then review the record and readjudicate the claims.  If either remains denied, the AOJ should issue an appropriate supplemental SOC and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board, if in order, for further review.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

